Citation Nr: 0926319	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-06 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a left elbow 
disorder.

4.  Entitlement to service connection for a left hand 
disorder.

5.  Entitlement to an initial compensable disability rating 
for sinusitis with migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1977 to 
December 1981, and from April 1986 to September 1986 and had 
subsequent periods of active duty in the United Stated Naval 
Reserve Force (USNRF).

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
cervical spine, left knee, shoulder, elbow and hand 
conditions.  Service connection for sinusitis with migraine 
headaches and a noncompensable rating was assigned in the 
June 2004 rating decision.  In a January 2005 rating 
decision, the RO granted service connection for a left 
shoulder condition, assigning a 10 percent disability rating.  
This is considered a full grant of benefits.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
 
The issues of entitlement to service connection for cervical 
spine, left knee, elbow and hand conditions are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeals period, the Veteran's service-
connected sinusitis with migraine headaches has been 
manifested by six non-incapacitating episodes of sinusitis 
with migraines approximating characteristic prostrating 
attacks which average one in every two months over the 
previous several months.

2.  The Veteran's service-connected sinusitis with migraine 
headaches has not been manifested by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting or migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the previous several months.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for 
a disability rating of 10 percent, but no higher, for 
sinusitis with migraine headaches have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.97, Diagnostic 
Code 6512, 4.124a, Diagnostic Code 8100 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded VA medical examinations in April 2007.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Evaluation of Initial Disability Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  Because this appeal 
involves an initial rating for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran contends that her service-connected sinusitis 
with migraine headaches is more severe than is reflected by 
her noncompensable disability rating. 

The Veteran's service-connected sinusitis with migraine 
headaches is rated under Diagnostic Codes 6512 and 8100.  
Diagnostic Code 6512, pertaining to sinusitis, is to be rated 
under the general rating formula for sinusitis.  Under the 
general rating formula, a noncompensable evaluation 
contemplates sinusitis detected by X-ray only. A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non- 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting. A 30 
percent evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 
6512.  Under Diagnostic Code 8100, a noncompensable 
disability rating is assigned for attacks occurring less 
frequently than one in two months over the previous several 
months, a 10 percent disability rating is assigned for 
headaches with characteristic prostrating attacks averaging 
one in two months over the previous several months and a 30 
percent disability rating is assigned for headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the previous several months.  38 C.F.R. § 
4.124a Diagnostic Code 8100.

An April 2007 VA examination report showed that the Veteran 
reported that her headaches had gotten progressively worse, 
occurring two to three times weekly.  Not all headaches were 
prostrating, but she reported sensitivity to both light and 
sound.  The Veteran indicated that she took codeine and 
Tylenol as needed with no side effects.  Less than half of 
the headaches were prostrating and the duration was hours.  
Contemporaneous brain magnetic resonance imaging (MRI) and 
magnetic resonance angiography (MRA) studies were normal.  
The Veteran also reported that she had consistent sinus and 
allergy symptoms associated with her migraines.  The Veteran 
indicated that her sinusitis resulting in incapacitating 
episodes but only required five to seven days of antibiotic 
treatment.  The symptoms of her sinusitis were headaches and 
sinus pain.  She reported that she had six episodes per year 
which lasted five or six days.  A computed tomography (CT) 
scan of the sinuses was normal.  There was no evidence to 
show sinusitis and no mucosal thickening or bony destruction.  
The diagnoses were chronic recurrent sinusitis and chronic 
allergic rhinitis.  The Veteran indicated that her migraines 
and sinusitis caused decreased concentration, vision 
difficulty, lack of stamina, weakness or fatigue.  These 
disorders had significant effects, resulting in absenteeism 
from work.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  In Gilbert v. Derwinski, 1 Vet. App. 
49 (1990), the Court stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The Board notes that the RO did not provide the Veteran with 
separate ratings for her service-connected sinusitis and 
associated migraines; however, as the main symptom of her 
sinusitis is headaches, separate ratings would constitute 
pyramiding, the evaluation of the same disability or the same 
manifestation of a disability under different diagnostic 
codes, which is to be avoided when rating a Veteran's 
service-connected disabilities. 38 C.F.R. § 4.14. 

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected headaches meet the criteria for a 
10 percent disability rating for her sinusitis and associated 
migraine headaches.  Under Diagnostic Code 6512, a 10 percent 
evaluation is warranted for three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting. 38 C.F.R. § 4.97, 
Diagnostic Code 6512.  Under Diagnostic Code 8100, a 10 
percent disability is warranted for headaches with 
characteristic prostrating attacks averaging one in two 
months over the previous several months.  38 C.F.R. § 4.124a 
Diagnostic Code 8100.  The Veteran has reported that she has 
6 non-incapacitating episodes of sinusitis per year, with 
associated headaches.  In addition, she has indicated that 
she has two to three headaches per week, less than half of 
which are prostrating.  The Veteran has also indicated that 
she had light and sound sensitivity associated with her 
headaches.  The term "prostrating attacks" is not defined 
in the regulation.  However, while she has reported that less 
than half of her headaches are incapacitating, since her 
migraines have been productive of photophobia, phonophobia 
and pain, the Board finds that the Veteran's symptomatology 
more closely approximates the criteria a 10 percent 
disability rating.  38 C.F.R. § 4.7.

The Board has found that the manifestations of the Veteran's 
service-connected sinusitis with associated migraines 
approximate the criteria for a 10 percent disability rating; 
however, there is no evidence that these manifestations 
approximate those symptoms needed for a higher disability 
rating.  Under Diagnostic Code 6512, a 30 percent disability 
rating is warranted for three or more incapacitating episodes 
per year of sinusitis requiring four to six weeks of 
antibiotic treatment or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  The Veteran has 
indicated that her sinusitis has not required more than a few 
days of antibiotics and that she has only six non-
incapacitating episodes of sinusitis per year.  38 C.F.R. 
§ 4.97, Diagnostic Code 6512.  In order to warrant a 
disability rating higher than 10 percent under Diagnostic 
Code 8100, the evidence would need to show characteristic 
prostrating attacks occurring on an average once a month over 
the previous several months.   However, there is no evidence 
that the Veteran's migraines result in manifestations which 
approximate monthly prostrating attacks.  38 C.F.R. § 4.124a 
Diagnostic Code 8100.  As such, the Veteran's service-
connected sinusitis with migraines does not meet the criteria 
for a disability rating higher than 10 percent.

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for 10 
percent disability ratings for her service-connected 
sinusitis with migraine headaches.  Fenderson, supra.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's service-connected sinusitis with 
migraine headaches is currently resulting in frequent 
hospitalizations or marked interference in her employment.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating of 10 percent for sinusitis with 
migraine headaches is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.


REMAND

As an initial matter, during the pendency of this appeal, the 
Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2008) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the Veteran was not provided with notice of 
the type of evidence necessary to establish an effective date 
or a disability rating, if service connection is granted on 
appeal.  On remand, the AOJ must provide such notice.

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  

As noted above, the Veteran had active duty in the Navy from 
December 1977 to December 1981 and from April 1986 to 
September 1986, and had periods of service in the USNRF.  The 
Veteran has contended that she was on active duty in May 2002 
when she injured her left knee, and in July 2002 when she 
fell from a golf cart, injuring her left arm, neck and left 
knee.  Service connection may be granted for a disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ACDUTRA), for residuals 
of injury incurred or aggravated during inactive duty 
training (INACDUTRA), or for residuals of an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during INACDUTRA.  38 U.S.C.A. §§ 101(24), 
106, 1131 (West 2002); 38 C.F.R. § 3.6 (2008).  Presumptive 
periods do not apply to ACDUTRA or INACDUTRA. Biggins v. 
Derwinski, 1 Vet. App. 474 (1991).  She submitted her orders 
regarding her period of duty in July 2002; however, it does 
not appear that the RO has ever confirmed her periods of 
ACDURTA and INACDUTRA while in the USNRF.  On remand, the AOJ 
should obtain these records.  On remand, the AOJ should 
verify the Veteran's periods of active duty, ACDUTRA and 
INACDUTRA.

In an April 2003 medical record, the Veteran indicated that 
she has seen a surgeon concerning problems with her left 
hand.  These records are not part of the claims file.  
Ongoing VA medical records show treatment for pain in her 
neck and joints.  As it appears that she has been receiving 
ongoing treatment for her neck and joint pain, current 
treatment records should be obtained by the AOJ.  

The Veteran contends that she fell off a golf cart while in 
service and was dragged several feet, injuring her left hand, 
left elbow and left knee and her neck.  April 2002 service 
treatment records show that the Veteran hit her knee on a 
forklift and noted a popping sound.  Upon examination, the 
Veteran had no redness, but there was swelling.  She was 
given Motrin.  A July 2002 service treatment record shows 
that the Veteran was riding on the back of a golf cart and 
fell off, injuring her left arm and knee.  An April 2003 VA 
medical record shows that the Veteran complained of pain in 
her left hand and elbow and her neck.  A January 2004 private 
medical record shows that the Veteran reported left knee 
pain.  Ongoing VA medical records show continued complaints 
of neck and joint pain, which she indicated began while she 
was in service.  The Board finds the Veteran's contentions to 
be credible, and that the factors warrant affording the 
Veteran an examination to determine whether she has any 
current left elbow, left hand, left knee or neck disorder 
which began during or are related to her time on active duty.  
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4), McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice that explains the 
information and evidence not of record 
needed to establish an initial disability 
rating and an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra.  
The claims file must include 
documentation that the AOJ has complied 
with VA's duties to notify and assist a 
claimant.

2.  The AOJ should request that the 
National Personnel Records Center (NPRC) 
verify the Veteran's periods of service 
in the Navy Reserves.  Periods of ACDUTRA 
and periods of INACDUTRA should be set 
forth and the report added to the claims 
folder.

3.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated her for her left hand, knee 
and elbow disorders and her cervical 
spine disorder.  The AOJ should attempt 
to obtain records from each health care 
provider she identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

4.  The AOJ should make arrangements for 
the Veteran to be afforded an orthopedic 
examination, by an appropriate 
specialist, to determine whether she has 
any current left hand, left elbow, left 
knee or cervical spine disorders that are 
the result of any incident in service or 
began to manifest during service.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done.  The claims file, this 
remand and any additional treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The orthopedic examiner should offer an 
opinion as to (1) whether the Veteran has 
a current left hand, left elbow, left 
knee or cervical spine disorder and, if 
so (2) whether it is at least as likely 
as not (50 percent or more probability) 
that any of these disorders are a result 
of any incident in service or began to 
manifest during service or is 
etiologically related to the Veteran's 
active duty service in any way.  If the 
etiologies of the diagnosed disorders are 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

5.  After completion of the above, the 
AOJ should readjudicate the appellant's 
service connection claims.  If any 
determination remains unfavorable to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case.  The Veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

No action by the Veteran is required until she receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination, without good 
cause, may have adverse consequences on her claims.  38 
C.F.R. § 3.655 (2008).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


